United States v. Faison (C.A.3, 1982), 679 F.2d 292, cited by the majority, is on facts that are substantially on all fours with the case at bar. The issue in that case was the availability of a witness whose testimony was otherwise available. *Page 680 
(In that case because of having previously testified in a mistrial, in this case because of a deposition.) The reasoning of the Third Circuit in Faison is sound. In Faison at 297-298, the court stated:
"* * * If his health is such that he would be unavailable at a new trial, granting a new trial would serve no purpose. Faison already had a trial at which Mancuso's prior testimony was read to the jury. If he could testify at a new trial, however, Faison should be afforded the opportunity to have him do so. * * *"
In effect, on remand, there are three possible scenarios: (1) if the court finds that the witness was unavailable at his first trial, the conviction will be affirmed; and (2) if the witness was available at the first trial and remains available, there will be a new trial as ordered. The third scenario, however, is the one that this motion is addressed to: if the witness was available at the first trial and unavailable at the second, under the reasoning in the Faison case, there is absolutely no reason why this matter should be retried and the judgment should be affirmed.
While it is possible that a manipulation by the prosecutor resulting in misconduct could result in a miscarriage under other facts, under the facts of this case it is quite clear that the procedural foundation for the evidence regarding availability was lacking rather than there being any question about prosecutorial misconduct involved.
Lacking a showing of bad faith or prosecutorial misconduct, and upon the showing that a reversal was for failure to comply with the procedure required under the Ohio Rules of Evidence rather than substance of the rules, this case need not be tried again unless, in fact, the witness in question was available at the first trial and remains available at this time.
I respectfully dissent. *Page 681